

Exhibit 10.26


THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR (II) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR QUALIFICATION UNDER APPLICABLE
STATE SECURITIES LAWS.


SUBJECT TO THE PROVISIONS HEREOF, THIS WARRANT SHALL BE VOID AFTER 5:00 P.M.
EASTERN TIME ON JUNE 28, 2013 (THE “EXPIRATION DATE”).


No.        1      
 
BIRCH BRANCH, INC.


WARRANT TO PURCHASE 1,922,833 SHARES OF
COMMON STOCK, NO PAR VALUE PER SHARE


FOR VALUE RECEIVED, SCM CAPITAL, LLC, a Connecticut limited liability company
(“Warrantholder”), is entitled to purchase, subject to the provisions of this
Warrant, from Birch Branch, Inc., a Colorado corporation (“Company”), at any
time on or prior to 5:00 P.M., Eastern time, on the Expiration Date (as defined
above), at an exercise price per share equal to $4.50 (the exercise price in
effect being herein called the “Warrant Price”), 1,922,833 shares (“Warrant
Shares”) of the Company’s Common Stock, no par value per share (“Common
Stock”).  The number of Warrant Shares purchasable upon exercise of this Warrant
and the Warrant Price shall be subject to adjustment from time to time as
described herein.  This Warrant is being issued pursuant to a Letter of Intent,
dated as of April 8, 2010 (the “Letter of Intent”), between Shun Cheng Holdings
HongKong Limited, a company organized under the laws of Hong Kong and a
wholly-owned subsidiary of the Company, and the Warrantholder.  Capitalized
terms used herein have the respective meanings ascribed thereto in the Letter of
Intent unless otherwise defined herein.
 
Section 1.              Registration.  The Company shall maintain books for the
transfer and registration of the Warrant.  Upon the initial issuance of this
Warrant, the Company shall issue and register the Warrant in the name of the
Warrantholder.
 
Section 2.              Transfers.  As provided herein, this Warrant may be
transferred only pursuant to a registration statement filed under the Securities
Act of 1933, as amended (the “Securities Act”), or an exemption from such
registration.  Subject to such restrictions, the Company shall transfer this
Warrant from time to time upon the books to be maintained by the Company for
that purpose, upon surrender hereof for transfer, properly endorsed or
accompanied by appropriate instructions for transfer and such other documents as
may be reasonably required by the Company, including, if required by the
Company, an opinion of its counsel to the effect that such transfer is exempt
from the registration requirements of the Securities Act, to establish that such
transfer is being made in accordance with the terms hereof, and a new Warrant
shall be issued to the transferee and the surrendered Warrant shall be canceled
by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.              Exercise of Warrant.
 
(a)           General.  Subject to the provisions hereof, the Warrantholder may
exercise this Warrant, in whole or in part, prior to its expiration upon
surrender of the Warrant, together with delivery of a duly executed Warrant
exercise form, in the form attached hereto as “Appendix A” (the “Warrant
Exercise Form”), and payment by cash, certified check or wire transfer of funds
(or, in certain circumstances, by cashless exercise as provided in Section 3(c)
below) of the aggregate Warrant Price for that number of Warrant Shares then
being purchased, to the Company during normal business hours on any business day
at the Company’s principal executive offices (or such other office or agency of
the Company as it may designate by notice to the Warrantholder).  The Warrant
Shares so purchased shall be deemed to be issued to the Warrantholder or the
Warrantholder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered (or the
date evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Warrant Exercise Form (or, in the case of
a cashless exercise, the form attached hereto as “Appendix B” (the “Net Issue
Election Notice”)) shall have been delivered.  Certificates for the Warrant
Shares so purchased shall be delivered to the Warrantholder within a reasonable
time, not exceeding three (3) business days, after this Warrant shall have been
so exercised.  The certificates so delivered shall be in such denominations as
may be requested by the Warrantholder and shall be registered in the name of the
Warrantholder or such other name as shall be designated by the Warrantholder, as
specified in the Warrant Exercise Form.  If this Warrant shall have been
exercised only in part, then, unless this Warrant has expired, the Company
shall, at its expense, at the time of delivery of such certificates, deliver to
the Warrantholder a new Warrant representing the right to purchase the number of
shares with respect to which this Warrant shall not then have been
exercised.  As used herein, “business day” means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business.
 
(b)           Conversion Limitation.  Notwithstanding anything in this Warrant
to the contrary, in no event shall this Warrant be exercisable to the extent
that the issuance of the shares of Common Stock upon the exercise thereof, after
taking into account the shares of Common Stock then owned by the Warrantholder
and its affiliates, would result in the beneficial ownership by the
Warrantholder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company.  For purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13D-G
thereunder.  Notwithstanding anything to the contrary contained herein, the
limitation on exercise of this Warrant may be waived by written agreement
between the Warrantholder and the Company; provided, however, such waiver may
not be effective less than sixty-one (61) days from the date thereof.

 
-2-

--------------------------------------------------------------------------------

 

(c)           Cashless Exercise.  Notwithstanding any other provision contained
herein to the contrary, from and after the one year anniversary of the Effective
Date, if the Warrant Shares may not be freely sold to the public due to the
failure of the Company to have effected the registration of the Warrant Shares
or to have a current prospectus available for delivery or otherwise, and if an
exemption for such sale is not otherwise available pursuant to Rule 144
promulgated under the Securities Act, the Warrantholder may elect to receive,
without the payment by the Warrantholder of the aggregate Warrant Price in
respect of the shares of Common Stock to be acquired, shares of Common Stock of
equal value to the value of this Warrant, or any specified portion hereof, by
the surrender of this Warrant (or such portion of this Warrant being so
exercised) together with a Net Issue Election Notice, duly executed, to the
Company.  Thereupon, the Company shall issue to the Warrantholder such number of
fully paid, validly issued and nonassessable shares of Common Stock as is
computed using the following formula:
 
X = Y (A - B)
       A


where


X =    the number of shares of Common Stock to which the Warrantholder is
entitled upon such cashless exercise;


Y =    the total number of shares of Common Stock covered by this Warrant for
which the Warrantholder has surrendered purchase rights at such time for
cashless exercise (including both shares to be issued to the Warrantholder and
shares as to which the purchase rights are to be canceled as payment therefor);


A =    the “Market Price” (as defined below) of one share of Common Stock as at
the date the net issue election is made; and


B =     the Warrant Price in effect under this Warrant at the time the net issue
election is made.


(d)          Condition to Exercise.  Notwithstanding any other provision
contained herein to the contrary, this Warrant shall not be exercisable until
the closing of the private financing referred to in the Letter of Intent (the
“Private Financing”) resulting in gross proceeds of $25 million or more.  In the
event the Private Financing is not closed on or prior to August 31, 2010, this
Warrant shall be subject to forfeiture at the sole option of the Company.
 
Section 4.             Compliance with the Securities Act.  The Company may
cause the legend set forth on the first page of this Warrant to be set forth on
each additional warrant issued to the Warrantholder, and a similar legend on any
security issued or issuable upon exercise of this Warrant, unless counsel for
the Company is of the opinion as to any such security that such legend is
unnecessary.
 
Section 5.             Payment of Taxes.  The Company will pay any documentary
stamp taxes attributable to the initial issuance of Warrant Shares issuable upon
the exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid.  The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Section 6.              Mutilated or Missing Warrants.  In case this Warrant
shall be mutilated, lost, stolen, or destroyed, the Company shall issue in
exchange and substitution of and upon surrender and cancellation of the
mutilated Warrant, or in lieu of and substitution for the Warrant lost, stolen
or destroyed, a new Warrant of like tenor and for the purchase of a like number
of Warrant Shares, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of the Warrant, and with respect
to a lost, stolen or destroyed Warrant, reasonable indemnity or bond with
respect thereto, if requested by the Company.
 
Section 7.              Reservation of Common Stock.  The Company shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of providing for the exercise of this
Warrant, such number of shares of Common Stock as shall from time to time equal
the number of shares sufficient to permit the exercise of this Warrant in
accordance with its terms.  The Company agrees that all Warrant Shares issued
upon due exercise of this Warrant shall be, at the time of delivery of the
certificates for such Warrant Shares, duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock of the Company.
 
Section 8.              Adjustments.  The Warrant Price and number of Warrant
Shares subject to this Warrant shall be subject to adjustment from time to time
as set forth hereinafter.
 
(a)           If the Company shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then (i) the Warrant Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Warrant Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above.  Such adjustments shall be made successively whenever any
event listed above shall occur.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           If any capital reorganization or reclassification of the capital
stock of the Company, consolidation or merger of the Company with another
corporation in which the Company is not the survivor, or sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition,
lawful and adequate provision shall be made whereby the Warrantholder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of this Warrant, such shares of
stock, securities or assets as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of the Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of the Warrantholder to the end
that the provisions hereof (including, without limitation, provision for
adjustment of the Warrant Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any shares of stock, securities
or assets thereafter deliverable upon the exercise hereof.  The Company shall
not effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume all obligations under this
Warrant, including the obligation to deliver to the Warrantholder, at the last
address of the Warrantholder appearing on the books of the Company, such shares
of stock, securities or assets as, in accordance with the foregoing provisions,
the Warrantholder may be entitled to purchase.  The provisions of this paragraph
(b) shall similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions.
 
(c)           If the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the Company’s
Board of Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date.  “Market Price” as of a particular date (the “Valuation Date”) shall mean
the following: (a) if the Common Stock is then listed on a national stock
exchange, the closing sale price of one share of Common Stock on such exchange
on the last trading day prior to the Valuation Date; (b) if the Common Stock is
then quoted on the Financial Industry Regulatory Authority, Inc.’s OTC Bulletin
Board (the “Bulletin Board”) or such similar quotation system or association,
the closing sale price of one share of Common Stock on the Bulletin Board or
such other quotation system or association on the last trading day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low ask price quoted thereon on the last trading day prior
to the Valuation Date; or (c) if the Common Stock is not then listed on a
national stock exchange or quoted on the Bulletin Board or such other quotation
system or association, the fair market value of one share of Common Stock as of
the Valuation Date, as determined in good faith by the Board of Directors of the
Company and the Warrantholder.  If the Common Stock is not then listed on a
national securities exchange, the Bulletin Board or such other quotation system
or association, the Board of Directors of the Company shall respond promptly, in
writing, to an inquiry by the Warrantholder prior to the exercise hereunder as
to the fair market value of a share of Common Stock as determined by the Board
of Directors of the Company.  In the event that the Board of Directors of the
Company and the Warrantholder are unable to agree upon the fair market value in
respect of subpart (c) of this paragraph, the Company and the Warrantholder
shall jointly select an appraiser, who is experienced in such matters.  The
decision of such appraiser shall be final and conclusive, and the cost of such
appraiser shall be borne equally by the Company and the Warrantholder.  Such
adjustment shall be made successively whenever such a payment date is fixed.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(d)          An adjustment to the Warrant Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.
 
(e)           In the event that, as a result of an adjustment made pursuant to
this Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.
 
(f)           To the extent permitted by applicable law and the listing
requirements of any stock market or exchange on which the Common Stock is then
listed, the Company from time to time may decrease the Warrant Price by any
amount for any period of time if such period of time is at least twenty (20)
days, the decrease is irrevocable during such period of time and the Board shall
have made a determination that such decrease would be in the best interests of
the Company, which determination shall be conclusive.  Whenever the Warrant
Price is decreased pursuant to the preceding sentence, the Company shall provide
written notice thereof to the Warrantholder at least five (5) days prior to the
date the decreased Warrant Price takes effect, and such notice shall state the
decreased Warrant Price and the period during which it will be in effect.
 
Section 9.              Fractional Interest.  The Company shall not be required
to issue fractions of Warrant Shares upon the exercise of this Warrant.  If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 9, be deliverable upon such exercise, the Company, in
lieu of delivering such fractional share, shall pay to the Warrantholder an
amount in cash equal to the Market Price of such fractional share of Common
Stock on the date of exercise.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 10.            Benefits.  Nothing in this Warrant shall be construed to
give any person, firm or corporation (other than the Company and the
Warrantholder) any legal or equitable right, remedy or claim, it being agreed
that this Warrant shall be for the sole and exclusive benefit of the Company and
the Warrantholder.
 
Section 11.            Notices to Warrantholder.  Upon the happening of any
event requiring an adjustment of the Warrant Price, the Company shall promptly
give written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  Failure to give such notice to the Warrantholder or any
defect therein shall not affect the legality or validity of the subject
adjustment.
 
Section 12.            Identity of Transfer Agent.  The Transfer Agent for the
Common Stock is Corporate Stock Transfer, Inc., located at 3200 Cherry Creek Dr.
South, Suite 430, Denver, CO  80209.  Upon the appointment of any subsequent
transfer agent for the Common Stock or other shares of the Company’s capital
stock issuable upon the exercise of the rights of purchase represented by the
Warrant, the Company will mail to the Warrantholder a statement setting forth
the name and address of such transfer agent.
 
Section 13.            Notices.  Unless otherwise provided, any notice required
or permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such courier.  All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrantholder or the Company may designate by ten days’ advance written
notice to the other:
 
If to the Company:


Birch Branch, Inc.
c/o Henan Shuncheng Group Coal Coke Co., Ltd.
Henan Province, Anyang County, Cai Cun Road Intersection
Henan Shuncheng Group Coal Coke Co., Ltd. (New Building)
China 455141
Attn:  Chief Executive Officer
Fax:  ______________________


With a copy to:


Blank Rome LLP
The Chrysler Building
405 Lexington Ave.
New York, NY 10174
Attn: Jeffrey A. Rinde, Esq.
Fax: (212) 885-5001

 
-7-

--------------------------------------------------------------------------------

 


Section 14.            Registration Rights.
 
(a)           If at any time prior to the second anniversary of the Effective
Date, the Company proposes to prepare and file with the Securities and Exchange
Commission (the “SEC”) a registration statement covering equity securities of
the Company, other than in connection with a merger, acquisition or pursuant to
a registration statement on Form S-4 or Form S-8 or any successor form (for
purposes of this Section 14, collectively, a “Piggyback Registration
Statement”), the Company will give written notice of its intention to do so by
registered or certified mail (“Notice”), at least 10 days prior to the filing of
each such Piggyback Registration Statement, to the Warrantholder.  Upon the
written request of the Warrantholder, made within five (5) days after receipt of
the Notice, that the Company include any of the Registrable Shares (as
hereinafter defined) in the Piggyback Registration Statement, the Company shall
include the Registrable Shares which it has been so requested to register on
such Piggyback Registration Statement (“Piggyback Registration”), at the
Company’s sole cost and expense and at no cost or expense to the Warrantholder
(other than any underwriting or other commissions, discounts or fees of any
counsel or advisor to the Warrantholder which shall be payable by the
Warrantholder); provided, however, that if the Piggyback Registration is in
connection with an underwritten public offering and the Company’s underwriter or
managing underwriter of the underwriting group, if any, for such offering
advises the Company that the inclusion of all or a portion of the Registrable
Shares requested to be registered, when added to the securities being registered
by the Company or the selling stockholder(s), if any, will exceed the maximum
amount of the Company’s securities which can be marketed (i) at a price
reasonably related to their then current market value, or (ii) without otherwise
having a material adverse effect on the entire offering, then the Company may,
subject to the allocation priority set forth in the next paragraph, exclude from
such offering all or a portion of the Registrable Shares which it has been
requested to register.  Without limiting the generality of the foregoing, such
underwriter or managing underwriter may condition its consent to the inclusion
of all or a portion of the Registrable Shares requested to be registered upon
the participation by the Warrantholder in the underwritten public offering on
the terms and conditions thereof.
 
(b)           If securities are proposed to be offered for sale pursuant to such
Piggyback Registration Statement by other security holders of the Company and
the total number of the Registrable Shares to be offered by the Warrantholder
and such other selling security holders is required to be reduced pursuant to a
request from the underwriter or managing underwriter (which request shall be
made only for the reasons and in the manner set forth above), the aggregate
number of Registrable Shares to be offered by the Warrantholder pursuant to such
Piggyback Registration Statement shall equal the number which bears the same
ratio to the maximum number of securities that the underwriter or managing
underwriter believes may be included for all the selling security holders
(including the Warrantholder), after all securities requested by selling
securityholders exercising demand registration rights (the “Demand Holders”) to
be included in such Piggyback Registration Statement are so included, as the
original number of securities proposed to be sold by the Warrantholder bear to
the total original number of securities proposed to be offered by the
Warrantholder and the other selling securityholders (other than the Demand
Holders).

 
-8-

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the preceding provisions of this Section 14, the
Company shall have the right at any time after it shall have given written
notice pursuant to this Section 14 (irrespective of whether any written request
for inclusion of such securities shall have already been made) to elect not to
file any proposed Piggyback Registration Statement filed pursuant to this
Section 14, or to withdraw the same after the filing but prior to the effective
date thereof.
 
(d)           The obligations of the Company hereunder with respect to the
Registrable Shares are expressly conditioned on the Warrantholder’s furnishing
to the Company such appropriate information concerning the Warrantholder in a
timely manner, the Registrable Shares and the terms of the Warrantholder’s
offering of such shares as the Company may request.
 
(e)           The term “Registrable Shares” shall mean each of the Warrant
Shares purchasable by the Warrantholder upon exercise of this Warrant and any
securities issued or issuable with respect to such Warrant Shares, once issued
to the Warrantholder, by way of stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise.  Once issued, any such securities shall cease to be
Registrable Shares registerable hereunder upon the earlier of (i) the sale of
such securities pursuant to an effective registration statement under the
Securities Act, (ii) the distribution thereof to the public pursuant to Rule 144
(or any successor provision) under the Securities Act, (iii) a transfer pursuant
to which new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent disposition of
them shall not require registration or qualification of them under the
Securities Act or any similar state law then in force, (iv) this Warrant or the
Warrant Shares, once issued to the Warrantholder, shall have ceased to be
outstanding, or (v) any and all legends restricting transfer thereof may been
removed in accordance with the provisions of Rule 144(k) (or any successor
provision) under the Securities Act.  Notwithstanding anything herein to the
contrary, the Company shall not be required to include any Registrable Shares in
a registration statement if such Registrable Shares are included in a Piggyback
Registration Statement that is effective under the Securities Act.
 
Section 15.            Amendment; Waiver.  Except as otherwise set forth herein,
any term of this Warrant may be amended or waived only upon the written consent
of the Company and the Warrantholder.
 
Section 16.            Successors.  All the covenants and provisions hereof by
or for the benefit of the Warrantholder shall bind and inure to the benefit of
its respective successors and assigns hereunder.
 
 
-9-

--------------------------------------------------------------------------------

 

Section 17.            Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of Colorado, without reference to the choice of law
provisions thereof.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
state or federal courts located in the City of Denver in the State of Colorado
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Warrant and the transactions contemplated hereby.  Service
of process in connection with any such suit, action or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Warrant.  The Company and, by accepting
this Warrant, the Warrantholder, each irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably waives any objection to the laying of venue of
any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE COMPANY AND, BY ITS
ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL
BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT
COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
Section 18.            No Rights as Stockholder.  Prior to the exercise of this
Warrant, the Warrantholder shall not have or exercise any rights as a
stockholder of the Company by virtue of its ownership of this Warrant.
 
Section 19.            Amendment; Waiver.  Any term of this Warrant may be
amended or waived upon the written consent of the Company and the Warrantholder.
 
Section 20.            Section Headings.  The section headings in this Warrant
are for the convenience of the Company and the Warrantholder and in no way
alter, modify, amend, limit or restrict the provisions hereof.
 
 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 28th day of June, 2010.
 

 
BIRCH BRANCH, INC.
       
By:
/s/ Wang Feng
   
Name:  Wang Feng
   
Title:  Chief Executive Officer

 
 
-11-

--------------------------------------------------------------------------------

 

APPENDIX A
BIRCH BRANCH, INC.
WARRANT EXERCISE FORM


To: Birch Branch, Inc.:


The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:
 
_______________________________
Name
________________________________
Address
________________________________
Federal Tax ID or Social Security No.
 
and delivered by:     certified mail to the above address, or
electronically (provide
DWAC                                                                   
Instructions:___________________), or
other (specify):__________________________________________).


and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s assignee as below
indicated and delivered to the address stated below.


Dated: ___________________, ____
           
Name
 
Note:  The signature must correspond with
       
the name of the Warrantholder as written
 
Signature
 
on the first page of the Warrant in every
 
By:
       
particular, without alteration or enlargement
 
Title:
       
or any change whatsoever, unless the Warrant
 
 
   
has been assigned.
 
   
      
Address
     
 
       
Federal Identification or
     
Social Security No.
             
Assignee:
     
   
       
   
       
   
   


 

--------------------------------------------------------------------------------

 

APPENDIX B
BIRCH BRANCH, INC.
NET ISSUE ELECTION NOTICE


To: Birch Branch, Inc.
Date:[_________________________]


The undersigned hereby elects under Section 3(c) of this Warrant to surrender
the right to purchase [____________] shares of Common Stock pursuant to this
Warrant and hereby requests the issuance of [_____________] shares of Common
Stock.  The certificate(s) for the shares issuable upon such net issue election
shall be issued as follows:
 
_______________________________
Name
________________________________
Address
________________________________
________________________________
Federal Tax ID or Social Security No.
 
Dated: ___________________, ____
            
Name
 
Note:  The signature must correspond with
       
the name of the Warrantholder as written
 
Signature
 
on the first page of the Warrant in every
 
By:
      
particular, without alteration or enlargement
 
Title:
       
or any change whatsoever, unless the Warrant
 
 
  
has been assigned.
 
   
      
Address
     
   
      
Federal Identification or
     
Social Security No.
             
Assignee:
     
 
       
   
      
 
  

 
 

--------------------------------------------------------------------------------

 